Case 1:21-cv-03653-LDH-RML Document 1-1 Filed 06/29/21 Page 1 of 9 PagelD #: 4

EXHIBIT A

Pe TPP PAPE EPP TTT

rey
(@ELED: t 9/21 Page 2 of QdRAaAGAD 5396/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/28/2020

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
x
RONALD MARKS, SUMMONS
Plaintiffs. Index No.:
- against - Date Filed:
Plaintiff designates Kings as the Place
of trial.
WHOLE FOODS MARKET GROUP, INC. & The basis of venue is: Residence of
WHOLE FOODS MARKET, INC., Plaintiff at 70 Clark Street in Kings

Defendants.
nen Xx

 

TO THE ABOVE NAMED DEFENDANT(S):
YOU ARE HEREBY SUMMONED and required to serve upon Plaintiff's attorneys an

answer to the complaint in this action within twenty (20) days after the service of this summons,
exclusive of the day of service, or within thirty (30) days after service is complete if the summons
is not personally delivered to you within the State of New York. In case of your failure to answer,

judgment will be taken against you by default for the relief demanded in the complaint.

LAW OFFICE OF CANER DEMIRAYAK, ESQ., P.C.

Dated: Brooklyn, New York
December 10, 2020 <=

Caner Demirayak, Esq. ~
300 Cadman Plaza West
One Pierrepont Plaza, 12™ Floor
Brooklyn, New York 11201
718-344-6048
caner @ canerlawoffice.com

 

TO: Via Secretary of State
Whole Foods Market Group, Inc.
CT Corporation System
28 Liberty Street

1 of 8
29/21 Page 3 of fpRagaD 3-696/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/28/2020

 

 

New York, NY 10005
Whole Foods Market, Inc.

550 Bowie Street
Austin, TX 78703-4644

2 of 8
FILED:

    

NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF KINGS
x
RONALD MARKS, VERIFIED COMPLAINT
Plaintiffs. Index No.:
- against - Date Filed:
WHOLE FOODS MARKET GROUP, INC. &
WHOLE FOODS MARKET, INC.,
Defendants.
x

 

Plaintiff, complaining of the Defendants, through her attorneys, the LAW OFFICE OF
CANER DEMIRAYAK, ESQ, P.C., respectfully alleges as follows:

1. That at all times mentioned herein, Plaintiff, Ronald Marks, was and still is a
resident of Kings County, State of New York.

2: That at all times herein mentioned, Defendant WHOLE FOODS MARKET
GROUP, INC., was and still is a domestic corporation duly organized and existing under and by
virtue of the laws of the State of New York.

3. That at all times herein mentioned, Defendant, WHOLE FOODS MARKET
GROUP, INC., was and still is a foreign corporation authorized to do business in the State of New
York.

4, That at all times hereinafter mentioned, the Defendant, WHOLE FOODS
MARKET GROUP, INC., maintained its principal place of business in County of New York,
State of New York.

5. That at all times herein mentioned, Defendant, WHOLE FOODS MARKET

GROUP, INC., was and still is a resident of the County of New York, State of New York.

3 of 8

2/21 Page 4 ofspRage!D 456962020
12/28/2020
9/21 Page 5 of ARAgSID 5896/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/28/2020

 

 

6. That at all times herein mentioned, Defendant WHOLE FOODS MARKET, INC.,
was and still is a domestic corporation duly organized and existing under and by virtue of the laws
of the State of New York.

T. That at all times herein mentioned, Defendant, WHOLE FOODS MARKET, INC.,
was and still is a foreign corporation authorized to do business in the State of New York.

8. That at all times hereinafter mentioned, the Defendant, WHOLE FOODS
MARKET, INC., maintained its principal place of business in County of New York, State of New
York.

9, That at all tumes herein mentioned, Defendant, WHOLE FOODS MARKET, INC.,
was and still is a resident of the County of New York, State of New York.

10. That on February 12, 2018, and at all times herein mentioned, a premises and
supermarket/food market existed in the County of New York, City and State of New York with
the address of 10 Columbus Circle, Ste Sc101, New York, New York 10019.

11. That at all times hereinafter mentioned, the Defendants owned/leased/rented the
premises and appurtenances and fixtures thereto, located at 10 Columbus Circle, Ste Sc101, New
York, New York 10019.

\2, That at all times hereinafter mentioned, the Defendants operated the aforesaid
premises,

13. That at all times hereinafter mentioned, the Defendants managed the aforesaid
premises.

14. That at all times hereinafter mentioned, the Defendants controlled the aforesaid

premises.

4 of 8
©

  

ween

 

/21 Page 6 of SpRagaD 4 So6/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/28/2020

 

15. That at all times hereinafter mentioned, the Defendants maintained the aforesaid
premises.

16. That at all times hereinafter mentioned, the Defendants repaired the aforesaid
premises.

17. On February 12, 2018, plaintiff, Ronald Marks was lawfully on the aforesaid
premises.

18. On February 12, 2018, plaintiff, Ronald Marks was a lawful pedestrian at the
above-mentioned location.

19. On February 12, 2018, plaintiff, Ronald Marks was lawfully at the aforesaid
location and he was caused to fall and sustain severe and permanent injuries.

20. On February 12, 2018, plaintiff, Ronald Marks, was struck by a heavy wooden and
metal object that fell from an elevated location near checkout and was caused to fall to the ground
sustaining severe and permanent injuries.

ZL. The above mentioned occurrence, and the results thereof, were caused by the
negligence of the Defendants, and/or said Defendants’ agents, servants employees and/or licensees
in the ownership, operation, management, maintenance and control of the aforesaid premises.

22. The Defendants created the dangerous condition.

23. The Defendants had actual notice of the dangerous condition.

24. The Defendants had constructive notice of the dangerous condition.

25.  Thedefendants negligently monitored the safety of its shelves and items and objects
placed in an elevated location.

26. That no negligence on the part of the Plaintiff Ronald Marks contributed to the

occurrence alleged herein in any manner whatsoever.

5 of 8
  

(FILED: ¥21 Page 7 of &hs0RP %249o6/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/28/2020

27. That by reason of the foregoing, Plaintiff Ronald Marks, was caused to sustain
serious injuries and to have suffered pain, shock, mental anguish; that these injuries and the effects
will be permanent; and as a result of said injuries Plaintiff has been caused to incur, and will
continue to incur, expenses for medical care and attention; and, a a further result, Plaintiff was,
and will continue to be, rendered unable to perform Plaintiff's normal activities and duties and has
sustained a resultant loss therefrom.

28. That by reason of the foregoing, Plaintiff Ronald Marks was damaged in a sum
which exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction.

WHEREFORE, Plaintiff demands judgment against the Defendants, herein, in a sum

exceeding the jurisdictional limits of all lower courts that would otherwise have jurisdiction,
together with the costs and disbursements of this action.
LAW OFFICE OF CANER DEMIRAYAK, ESQ., P.C.
Dated: Brooklyn, New York
December 10, 2020 /s/

Caner Demirayak, Esq.

300 Cadman Plaza West, 12" Floor

Brooklyn, New York 11201

718-344-6048
caner @canerlawoffice.com

 

6 of 8
 

 

NYSCEF DOC. NO. 1

   
 

 

a

y Peels 67 2420
RECEIVED NYSCEF: 12/28/2020

INDIVIDUAL VERIFICATION

STATE OF NEW YORK
88:
COUNTY OF KINGS

Ronald Marks, being duly sworn, says:

1am the plaintiff in the action herein: I have read the annexed:

VERIFIED COMPLAINT

 

and know the contents thereof, and the same are true to my knowledge, except those matters therein

which are stated to be alleged upon information and belief, and as to those matters I believe them

to be true. My belief as to those matters therein not stated upon knowledge, is based upon facts,

records, and other pertinent information contained in my personal files.

Dated: Brooklyn, New York
December 10, 2020

Sworn to before me on this

i
| day ortiece/a 29 SB
a a
Notary Public

 

CANER DEMIRAYAK
NOTARY PUBLIC, STATE OF NEW YORE.
Registration No. 022DE6300027

 

Qualified in Nessan
My Commission Expires ___ 3

 

 

7 of 8

Ron (Yorba

Ronald Marks
A/21 Page 9 of; QiRRGesD $5456/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/28/2020

 

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
xX
RONALD MARKS,
Index No.:
Plaintiffs.
- against -
WHOLE FOODS MARKET GROUP, INC., &
WHOLE FOODS MARKET, INC.,
Defendants.
----- xX

 

 

SUMMONS & VERIFIED COMPLAINT

 

LAW OFFICE OF CANER DEMIRAYAK, ESQ., P.C.
Attorneys for Plaintiff
Ronald Marks
300 Cadman Plaza West, One Pierrepont Plaza, 12th Floor
Brooklyn, NY 11201
718-344-6048

 

TO: See summons list.

 

Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the
courts of the State of New York, certified that upon information and belief and reasonable inquiry,
the contents contained in the annexed documents are not frivolous.

Dated: December 10, 2020
/s/
Caner Demirayak, Esq.

8 of 8
